department of the treasury internal_revenue_service washington d c ‘é ' tax_exempt_and_government_entities_division uniform issue list dec 1g t ep ea t2 xxx xxx xxx legend taxpayer a xxx amount accountant f xxx xxx financial advisor g xxx individual h xxx financial_institution a xxx financial_institution b xxx ira p xxx investment r xxx dear xxx this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ correspondence on date date and date supplemented the request the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a received a distribution of amount from ira p on date taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was caused by an error by financial_institution a through its employees financial advisor g and individual h taxpayer a further represents that amount has not been used for any other purpose taxpayer a owned ira p a self-directed_ira held by financial_institution a taxpayer a decided to change the investment of amount within self-directed_ira p to investment r accountant f taxpayer a’s accountant communicated with financial_institution b about setting up a new self-directed_ira with a rollover_contribution of amount invested in investment r financial_institution b approved the investment in investment r for a self-directed_ira at financial_institution b on date however taxpayer a did not establish a new self-directed_ira at financial_institution b instead taxpayer a told financial advisor g at financial_institution a that he wanted to change the investment of amount within self-directed_ira p to investment r taxpayer a told financial advisor g that he intended to maintain amount within his tax-qualified self-directed_ira p financial advisor g directed individual h to assist taxpayer a with the transfer of amount to investment r within ira p taxpayer a entrusted the transfer of amount to financial advisor g and individual h _ financial advisor g has acknowledged in writing that he understood that it was always taxpayer a’s intention to have amount remain in a tax-qualified account but to have it invested in investment r nevertheless financial_institution a through its employees financial advisor g and individual h treated taxpayer a’s investment of amount in investment r as a taxable_distribution in date accountant f while in the process of preparing taxpayer a’ sec_2010 tax returns discovered that amount was not invested in self-directed_ira p or any other tax-qualified account and was reported by financial_institution a as a taxable_distribution based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or _ ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was caused by an error by financial_institution a through its employees financial advisor g and individual h resulting in the failure to deposit amount into another qualified_retirement_plan within days after being distributed from ira p therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount from ira p provided all other requirements of sec_408 of the code except the 60-day requirement are met such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling is based on the assumption that ira p otherwise satisfies the requirements of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxx at xxx xxx-xxx please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxx xxx xxx
